Ellis, J.,
concurring. — I concur in the conclusion reached because the indictment does not show any natural relation between the alleged false statement by the defendant and the delivery to him of the note and mortgage by the prosecutor. When no such natural relation exists the indictment should by its allegation show just why and how a false statement by one induced another to part with property of value. To hold otherwise is to violate every constitutional right of the defendant, every principle of pleading relating to the subject and every *355consideration of justice. The principles that what is material to be proved must also be alleged; that there must be allegata as well as probata; that one charged with crime is entitled to be informed of the nature and cause of the accusation against him become a meaningless jargon of words, the courts become instruments of oppression instead of justice, tools in the hands of the powerful to oppress the weak, the poor, the unfortunate. When principle is ignored justice becomes a fugitive and wicked oppression assumes the ermine to further the interests of the rich and powerful at the expense of the people’s government.